I concur for the reason that two subjects have been joined in one act, to wit: (1) Registration of motor vehicles; (2) a statutory liability prescribed as an incident to engaging in the "Drive It Yourself" business. The latter is not a penalty to enforce registration; but is a liability fixed as a basis of recovery against those engaging in such a business, who are financially able to respond in damages without *Page 519 
bond and therefore entitled to have their car or cars registered. Section 9, subsection (c), Chap. 43, Laws Utah 1933.